Judgment unanimously affirmed. Memorandum: Defendant’s sentence of concurrent terms of incarceration of 71/2 to 15 years for conviction of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree is not unduly harsh or severe. We reject the contention of defendant in his pro se supplemental brief that he was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Cayuga County Court, Corning, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, P. J., Pine, Fallon, Wesley and Balio, JJ.